At the time of the hearing on this case it was explained that the respondent denied that the deceased died as a result of an injury by accident arising out of and in the course of his 'employment, but claimed on the contrary that the death of the deceased was entirely caused by physical conditions and had no relation to his employment. However, the respondent, in order to take care of the children of the deceased, offered to settle the case on the basis of the payment of $2,000 to the widow and a counsel fee of $200 to the attorney for the petitioner.
The petitioner, Mrs. Rose Curto, was placed on the stand and questioned in regard to the settlement, and she stated that a settlement on this basis was entirely satisfactory to her. Accordingly, after a complete consideration of this matter, the referee found that it was to the best interests of all parties to settle the matter on the basis outlined above and accordingly approved of a compromise settlement on that basis.
$$$$$$ *
John J. Stahl, Referee.